971 A.2d 486 (2009)
In the Matter of Opening a Private Road for the Benefit of Timothy P. O'REILLY Over Lands of (A) Hickory On The Green Homeowners Association, and (B) Mary Lou Sorbara; Gregory E. Burgunder; Ann E. Cain; Don E. Cottrill & Norma J. Cottrill, h/w; Joseph K. Cupples; Bart V. Delcimmuto; James D. Dragoo & Linda J. Dragoo, h/w; Kimberly M. Fonzi; Brian J. Gallagher & Diane J. Gallagher, h/w; Dolores M. Gembarosky; Michael J. Gralish, Jr. & Virginia A. Gralish, h/w; James Battista; Jeffery W. Hutchens; Michael Steinberg; George E. Wilmot & Linda M. Wilmot, h/w; Harry J. Lee, Jr.; John G. Byrne; S. Greg Malone; Joseph V. Mazur & Kelly L. Poole; Thomas C. Schaal & Patty G. Schaal, h/w; Regis G. Niederberger & Kathleen C. Niederberger, h/w; Gordon J. Orr; Anne M. Paul; Thomas G. Porter & Melinda D. Porter, h/w; Joseph Alan Shrager; Eric H. Rittenhouse & Danielle L. Rittenhouse, h/w; Lisa A. Cusick; Jerome Schmier & Carol Falo, h/w; *487 Nancy J. Huff; Marcus A. Spatafore & Kristin C. Spatafore, h/w; William E. Sprecher & Marcellene Sprecher, h/w, and Frank J. Sprecher & Agnes E. Sprecher, h/w, Life Estate; Roxanne M. Squillante; Susan C. Stanko; Shanan R. Stewart; Gerald W. Danhires & Linda Danhires, h/w; Gregory Taylor; Gianna M. Yeckley; Dennis M. Zamerski & Noreen Zamerski, h/w; Betty B. Williams & Leon I. Williams (Co-Trustees); Micheline Stabile; William F. Pitzer; Janet Zewe; Franki R. Colangelo; Karen R. Billingham; Roman M. Hlutkowski; Virginia L. Knaus, Trustee Under Qualified Personal Residence Trust Agreement, Dated July 27, 2000; Joan L. Massella; Donna Durkan; Geraldine R. Altenhof; Aprajita Rathore & Ravi Ramamoorthy, h/w; James E. Spence & Kathy F. Spence, h/w; Tracy West Malone; Jennifer A. Callery; The Judith F. Koblitz Trust; Adrianna F. Viola; Dorothy D. Wagner; Spitzig Living Trust and William A. Spitzig And Marilyn J. Spitzig (Trustees); Sandra Jean Hanson; Thomas C. Skena; Zaraf Moshin; Paul W. Amic & Carole L. Amic, h/w; Margaret M. Showalter; James P. Flannery & Patricia C. Flannery, h/w; Deborah A. Gertz; Carol L. Schartner; John A. Udischas & Susan C. Udischas, h/w; Donna M. Bartko; Kyli J. Martin; Frederick Rapone Sr. & Roberta Rapone, h/w; Amy R. Solomon; Richard M. Buck & Barbara L. Buck, h/w; Arlene Lipton; William G. Eiler; Catherine M. Smith; David J. Carroll; Mildred K. Fincke; Margaret M. Cornellius; Joseph A. Testa & Margaret J. Testa, h/w; Candace L. Salvini; A. Whitney Lobdell & Roberta S. Lobdell, h/w; Ronald G. Bauer & Teresa L. Bauer, h/w; Anna Marie Cimarolli; Jor R. Palmer & Ann D. Palmer, h/w; Rita V. Frizlen; Joseph J. Astorino & Marilyn J. Astorino, h/w; Thomas S. Phillips; John A. Gercher; Naomi H. Patton; Stanley A. Hack & Christine E. Hack, h/w; Melissa J. Schiller & Melanie M. Schiller; John Schlater & Paulette Schlater h/w; William J. Garrity, Sr. & Patricia Ann Garrity, h/w; Archie L. Mcintyre; Clarence Joseph Welter & Mara Welter, h/w; Lisbeth A. Dineen; Charles W. Fetrow & Margaret A. Fetrow, h/w; Jocelyn Breakwell, Mark A. Petrozza & Dorothy M. Petrozza, h/w; Jamie A. Brace, as their Interest May Appear.
Petition of Hickory on the Green Homeowners Association, et al.
No. 382 WAL 2008.
Supreme Court of Pennsylvania.
April 28, 2009.

ORDER
PER CURIAM.
AND NOW, this 28th day of April, 2009, the Petition for Allowance of Appeal is GRANTED on the following issue, as framed by Petitioner:
Whether Pennsylvania's Private Road Act, 36 P.S. §§ 2731 et seq., is unconstitutional under Sections 1 and 10 of Article I of the Pennsylvania Constitution, or the Fifth Amendment to the United States Constitution?